Exhibit 10.43
1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202-1132
Phone: (303) 575-6506
Fax: (303) 595-9385
Email: bkirchhoff@royalgold.com
www.royalgold.com
(ROYALGOLD,INC LOGO) [d59550d5955000.gif]
VIA FACSIMILE TRANSMISSION
(011) 880 0486
30 June 2008
Mr. Mike Scott
President
MinEx Projects (Proprietary) Limited
Dunkeld Court
16 North Road
Dunkeld West
Johannesburg
2196
Republic of South Africa

     Re:   Extension of Letter of Intent: Royal Gold, Inc. (“Royal Gold”) and
MinEx Projects (Proprietary) Limited (“MinEx”)

Dear Mr. Scott:

1.   On 3 April 2008 Royal Gold and MinEx entered into a letter of intent (“the
Letter of Intent”) in terms of which Royal Gold offered to purchase all of
MinEx’s right, title and interest in and to the following two royalty interests
at Lonmin Platinum Limited’s (“Lonmin”) Limpopo Mine (collectively, the
“Royalties”):

  1.1   the 0.704% gross receipts royalty on the Messina lease area; and     1.2
  the 1.5% gross receipts royalty on the Dwaalkop lease area.

2.   In terms of Section X (ACCEPTANCE OF THE OFFER) of the Letter of Intent,
the Letter of Intent, including without limitation MinEx’s non-solicitation
obligations set forth in Section VIII (NON-SOLICITATION), shall expire on 30
June 2008 unless, inter alia, MinEx and Royal Gold agree in writing to extend
the duration of the Letter of Intent.

 



--------------------------------------------------------------------------------



 



Mr. Mike Scott
30 June 2008
Page 2

3.   Royal Gold and MinEx now wish to amend the Letter of Intent by extending
the expiry date of the Letter of Intent to 15 August 2008.   4.   Save for the
extension specifically contained in this letter, the provisions of the Letter of
Intent shall remain unamended and of full force and effect.   5.   This letter
may be signed in any number of counterparts, all of which taken together shall
constitute one and the same instrument. Any party may enter into this letter by
signing any such counterpart.   6.   Please confirm your agreement with the
contents hereof by countersigning this letter in the space provided below.

Sincerely,
ROYAL GOLD, INC.

     
-s- Bruce C. Kirchhoff [d59550d5955001.gif]
   
 
Bruce C. Kirchhoff
Vice President and General Counsel
   

AGREED AND ACCEPTED ON BEHALF OF MINEX PROJECTS (PROPRIETARY) LIMITED, BY THE
FOLLOWING AUTHORIZED INDIVIDUAL

          /s/ Mike Scott          
By:
  Mike Scott    
Title:
  President    
Entity:
  MinEx Projects    
Date:
  30 June 2008      
cc:
  S. Gumede, Webber Wentzel    
 
  B. Heissenbuttel, Royal Gold, Inc.
T. Thompson, Royal Gold, Inc.    

 